OFFICE    OF THE   ATTORNEY    GENERAL       OF TEXAS
                           AUSTIN



                                                               /




ion besod   upon

                                           da ~fb  reoeiVd,  Op4Ad
and road on a                            r6eton County, Texas, and
                                     5b~~rt.      Chadriok         and Xlllama,
                                    8 b.-about $l~,OOO.~O.                T&at
                                    dwiok   and    ~illlfama        lnforsmd
                               at they wished to with&-an their
                                their bldder*s dqmsit.   That
                               he hl@way Departmmt, the oon-
                    a Yearrs.  Chadwfok and i+llliam but that
                    outs the oontraot ecd bond and thct there-
                    pecezt    war forood to award the oontraot

          X&m        requested to edrlae pa if in frlrneas to
the state and the other bidders, the Highway C’0mmk~~l0A     should
return the bfddor*il    ohhaok te Jfmsra. Cbadwlok aAd Xfl3.im.aand
permit them to withdraw their bid under tha oiroaastrnaea out-
lined above.
                      __




Iionorebls   Julian   Uontgomery,        Page E



             For the       PWPOS~   0r   thi8   0piai0n   *IO   are mwordiag
pour reuueet into the following quaetlonsi
           1. .Can the Stata Hlghwat Com.laalon   permit a bld-
drr to withdraw hla bid on a highway oonatruotloa    projaot
after tha bid hae been adrertlaad for, r8ceiYid, opanad and
read, and the low bidder anaounoed7~

          2.   Can the Highway CoumIrslon CsturA a b1dder.a
dapoalt upo,l default of the blddar IA exaoutlng the oortraot
bid upon?
             Art1010 6674-h prorldoa    thst all contraota       mado by
the State Highway Dapartment for the Improvam~at of any sigh-
W&y  should ba aukaitted to OcmqmtitiYe bids.          SO tar    68 We
hare  bean able to asorrtain      the oourtr hare not oonetrued
thI8 artlola    but-the Intention    of the L8glalaturr,      without
doubt, wks to aocompllah     tha usual purpoeo     of all auoh pro-
YilTiOASof law, that     la, tha purpora of making this artiole
read aa it does was to preolude f’aVOritl8m and prevent ex-
oosslra WpeAdItWS      of pub110 funda and to prevent oolluslo~
between oontraotora and #tat@ otflolalr.
            Gaotlon 118, Chap+   18, of Don~all.y~a"Tha Law OS
pUbI.    COAtrSOta" reads, iA put, a8 fOl~OW#t
                  “The objoot of letting       pub110 woikr to
             the lowest bidder after     lnvitiqg   pub110 blda
             la to preoludr faroritlam      and jobbing on the
             pert Of pub110 OfiiOiaim iA whom authorit
             to msko oontraota la vested end to whom the
             superrlalon of th elxeoutlon of oontraota la
             entrusted,*
          It Is aeon that to pannlt a bidder   to withdraw hla
bid would defeat the ultimata purpoao   of the law raquirlng
compstitlro blda for the reason that to permit auoh would
Eke it possible  for a13 bidder8   to withdraw their bids and
thereby make tha h&heat bid'tha lowest bid.
             ha atatod above, thb rulra promulgatrd by lour de-
partment, aa authorized by law, require a doporlt wlth a bid
or a oertlfled     ohaok 81 a guaranty of the exroution of tha
oontraot and bond.      Thla oheak under the ruler la llquidatod
damage8 for auoh Sallure.
-     .




     Honorabl8 fullan Xontgomery, P-e      3



               It has bean hold in 8sny other jurladlotlona that
     when the ntstuteaprovldo that tha bidder on pub110 works
     must make a depoalt with his bid that the drposit oannot be
     returnrd after tha bide have been opened Cnd read. wheaton
     Bulldln~ Oompeny Y, Boston, 90 W. B, 598 aAd BAltlaore v.
     t. L.~RobInaon Canatruotlon company, Ql.Atl. 688.
                It is further hold %A the oasa of West Tome Con-
     pnaa    and
               Warmhouse compw    Y. Panband    end Santa Fa Railway
     Company, 18 S. W. (8) 568   that a valid edmlnl6tratlro    order
     o? a legal and duly oonatituted adalnlstratlre    body her the
     same foroe as a like enaotpent  by the Lqlalatw.              >
               Tharsforr, the orders of the Stat. Hlghwey Codaaion
     requiring e deporit as a guaranty of th elxeoutlon of the OOD-
     tmot bid upon and the dollvory OS tha bond has the same fopon
     and affeot aa a utatuta prawd by the Leglalatura.
                It la, thsrrfore, the opl~lon at thlr deqertMAt that
     the   State
               Hi&way Commission oannot permit   a biddrr to withdraw
     his bid atter the came hem beon reoelfed,  opened and road; thet
     thr EI@way %Ufni88iOA amriot roturn the blddar’s     deposit; but
     that the bidder ir bound by the atrlot terma of his bid and tha
     atrlot ooAatruotlon of the law and rulra applloable.
                You are further advised that on June 16, 1936, Honor-
      able Curtla E. Hill, AarlataAt Attorney GeAeral, in a letter
      ooinlcn to Honorable Glbb GIlohrlat. State KLshwaJrEnglnasr.
    " hild ai we hAve in this opinion and‘we oonour-in bald-opl&n
      in all reapeats.

                   Trusting that thla will aAswwr your In~ulry aatla-
     faotorlly, we are